     Case: 1:19-cv-01148-DAP Doc #: 17-3 Filed: 08/14/19 1 of 1. PageID #: 83



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHRISTINA HIPPELY,

       Plaintiff,                                    Case No. 1:19-cv-01148-DAP

v.                                                   Hon. Judge Dan Aaron Polster

DFC LEGAL SERVICES, LLC d/b/a LEGAL
SERVICES OF DENVER, LLC a/k/a
RUSSELL W. RICHARDSON, ATTORNEY
AT LAW COLLECTIONS DIVISION,

       Defendant.



                             DEFAULT JUDGMENT ORDER

      1.      Judgment by default is entered in favor of Plaintiff CHRISTINA HIPPELY and

against DFC LEGAL SERVICES, LLC d/b/a LEGAL SERVICES OF DENVER, LLC a/k/a

RUSSELL W. RICHARDSON, ATTORNEY AT LAW COLLECTIONS DIVISION., as follows:

              a. Statutory Damages                                $ 1,000.00

              b. Attorney fees                                    $ 4,650.00

              c. Costs                                            $ 400.00

      2.      Allowing judgement interest to be added per diem.


Dated: _______________, 2019

                                          Entered:

                                          /s/ __________________________________
